420 F.2d 1382
Clarence BELLOMY, Appellant,v.UNION CONCRETE PIPE CO., a Corporation, Appellee.Luster BOWEN, Appellant,v.UNION CONCRETE PIPE CO., a Corporation, Appellee.
No. 13512.
No. 13564.
United States Court of Appeals, Fourth Circuit.
Argued February 5, 1970.
Decided March 9, 1970.

Appeals from the United States District Court for the Southern District of West Virginia, at Huntington; Sidney L. Christie, Judge.
Harry Alan Sherman, Pittsburgh, Pa., for appellants.
Lawrence L. Pauley, Huntington, W. Va., (Chad W. Ketchum, Huntington, W. Va., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the District Judge, the judgments will be affirmed, 297 F. Supp. 261.